—■ Order of the Supreme Court, Nassau County, dated October 29, 1968, affirmed insofar as appealed from, without costs. No opinion. By order of the City Court of the City of Long Beach, dated May 9, 1969, the title of the action in that court which is involved in this appeal (as Action No. 3) was amended by substituting Della I. Baggett, administratrix of the estate of Ardell Baggett, deceased, as plaintiff in place of Ardell Baggett. The title of the instant appeal is amended accordingly so as to substitute said administratrix for said deceased as a respondent. Beldock, P. J., Christ, Brennan, Hopkins and Martuscello, JJ., concur.